Notice of Pre-AIA  or AIA  Status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maltsev et al (US2015/0288438).
Regarding claim 1, Maltsev et al disclose an antenna array system comprising:
a plurality of antenna sub-arrays 104 spaced apart from one another about a mobile device chassis, wherein each of the antenna sub-arrays comprises one or more antenna element 202; and
wherein one or more of the plurality of antenna sub-arrays 104 is selectively addressable to generate an aggregate response among a combination of the plurality of antenna sub-arrays to steer one or more signal beam in a desired direction (paragraph [0042]);
wherein each of the plurality of antenna sub-arrays 104 is connected to a transceiver 112 that is configured to generate the aggregate response from a combination of two or more of the plurality of antenna sub-arrays (paragraph [0042]).
Regarding claim 9, Maltsev et al disclose a method for operating an antenna array including:
selectively addressing one or more of a plurality of antenna sub-arrays 104 spaced apart from one another about a mobile device chassis to generate an 
steering 108 one or more signal beam from the one or more of the plurality of antenna sub-arrays in a desired direction (paragraph [0052]);
wherein steering 108 the one or more signal beam comprises generating the aggregate response from a phased combination of two or more of the plurality of antenna sub-arrays (fig. 4 & 5; paragraphs [0023]-[0024], [0026], [0042]).
Regarding claims 6, 14, Maltsev et al disclose each of the plurality of antenna subarrays comprises an independent antenna array, wherein a respective one of the one or more signal beam is individually steerable by each of the plurality of the antenna subarrays (paragraphs [0025], [0061]).
Regarding claim 13, Maltsev et al disclose steering the one or more signal beam comprises switching among the plurality of antenna sub-arrays (paragraph [0027]).
Regarding claim 15, Maltsev et al disclose each of the plurality of antenna subarrays comprises an independent phased antenna array, wherein steering the one or more signal beam comprises phasing multiple elements in different ones of the plurality of antenna sub-arrays (fig. 4 & 5; paragraphs [0023]-[0024]; and also [0025]-[0026], [0061]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al in view of Korisch (US2004/0235528).
Maltsev et al have been discussed above but fail to disclose each of the antenna sub-arrays comprises four antenna elements. Korisch discloses each of the antenna sub-arrays comprises four antenna elements (claim 7).  It would have been obvious to one of ordinary skill in the art to modify Maltsev et al to incorporate each of the antenna sub-arrays comprises four antenna elements as disclosed by Korisch into Maltsev et al to radiate multiple signal and to generate an aggregrate beam.
Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maltsev et al in view of Rocha et al (Pat. No. 4,159,462).
Regarding claim 8, Maltsev et al have been discussed above but fail to disclose the plurality of antenna sub-arrays is selectively addressable to reduce shadowing effects from a user.  Rocha et al disclose the plurality of antenna sub-arrays (A1-A5) is selectively (36a-36f) addressable to reduce shadowing effects from a user (col 11, lines 54-67).  It would have been obvious to one of ordinary skill in the art to modify Maltsev et al to incorporate the plurality of antenna sub-arrays is selectively addressable as disclosed by Rocha et al into Maltsev et al to perform a sector scan.
Regarding claim 17, Maltsev et al have been discussed above but fail to disclose steering the one or more signal beam comprises reducing shadowing effects from a user.  Rocha et al disclose steering the one or more signal beam comprises reducing shadowing effects from a user (col 11, lines 54-67).  It would have been obvious to one of ordinary skill in the art to modify Maltsev et al to incorporate steering the one or more .
Claims 2-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over . Maltsev et al in view of Hu et al (US 2017/0256843).
Maltsev et al have been discussed above but fail to disclose the plurality of antenna sub-arrays is positioned in a ring about a perimeter edge of the mobile device chassis, the plurality of antenna sub-arrays is positioned at or near corners of the mobile device chassis, one of the plurality of sub-arrays is positioned at or near each end of each edge of the mobile device chassis.  Hu et al disclose the plurality of antenna sub-arrays is positioned in a ring about a perimeter edge of the mobile device chassis (this claimed feature is merely variation in fig. 1; paragraphs [0066]; and also  [0068]-[0073]), the plurality of antenna sub-arrays is positioned at or near corners of the mobile device chassis (this claimed feature is merely variation in fig. 1; paragraphs [0066]; and also  [0068]-[0073]), one of the plurality of sub-arrays is positioned at or near each end of each edge of the mobile device chassis (this claimed feature is merely variation in fig. 1; paragraphs [0066]; and also  [0068]-[0073]).  It would have been obvious to one of ordinary skill in the art to modify Maltsev et al to incorporate the above claimed limitations as disclosed by Hu et al into Maltsev et al because these are just obvious ways of implementing Maltsev et al’s system and a method for operating an antenna array and no new or unexpected results would occur.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAO L PHAN/Primary Examiner, AU 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648